Order entered April 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00951-CR

                       JOEL THOMAS DIES, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-83177-2019

                                     ORDER

      Before the Court is appellant’s April 22, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by May 25, 2021.


                                                /s/   ERIN A. NOWELL
                                                      JUSTICE